CORRECTED NOTICE OF ALLOWANCE
 
It has come to my attention that the Information Disclosure Statement submitted on 10/18/2021 was not acknowledged on the Notice of Allowance dated on 10/20/2021 and has now been reviewed. The claim remains in condition for allowance. 
 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW KERR (571-272-2184). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. 
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit:
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application 
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
 
/Andrew Kerr/ 
Examiner, Art Unit 2917